Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 10 July 1814
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My Dear Mother
St Petersburg July 10th. 1814

As Mr & Mrs Smith are about leaving this Country I cannot suffer them to depart without a few lines although my Spirits are not in a state to render a letter from me very agreeable Mr Adams as you probably know has left me in Petersburg and it is very uncertain when we shall meet again; did I not fear to indulge my feelings I could make bitter complaints of the cruel separations I am obliged to endure, and could you conceive how dreadfully isolated I feel in this great City you would with your usual indulgence forgive the impatience and uneasines’s which with my best efforts I cannot conceal. From present appearances I much  fear little benefit will be derived from my individual sufferings as from what I can gather from the English Minister there is very little prospect of a Peace
A Month has nearly elapsed since the date of Mr A’s last letter he left Gottenburg in the John Adams Frigate for Amsterdam on the 12 of June The journey has proved of great service to him and I understand from some Gentlemen who saw him at Gottenburg that he has grown fat this news has contributed much towards reconcileing me to my lot, the dreadful state of his health for the last two Years had kept me in a state of perpetual alarm, and he had just recover’d from the Jaundice when he went away. The Customs and manners of the people of this Country are so unsuitable to his taste, the great expence of living, in such a style as to maintain his rank, the utter impossibility of enterring into society upon any other footing, with the severity of the Climate, which is peculiarly injurious to the Nervous system, had brought on complaints of so alarming a nature, that most of his friends, judged it dangerous for him to pass another winter in this Country; without at least trying the effect of change of air this he is enabled to do and although the very gloomy prospect of our affairs (if they are as bad as here represented) will sensibly affect him I trust in the mercy of Heaven to turn the hearts of our Enemies and to grant us a good, honorable, and lasting Peace, and I hope it will inspire our Rulers to put us on such a footing as to be capable at least of defending ourselves if we are attacked which from this our great and last effort seems to be very difficult; every Country but ours I believe had so far advanced in Wisdom, as to have discover’d that Generals did not grow up in a night, or that a Navy could not be formed in a day, but like most of the absurd and foolish  Schemes of modern Philosophers, we are left to smart under the dire effects of experiment, untill the substantial blessings we enjoyed, pass away from us like Shadows and leave not a Wreck behind. Wou’d to heaven Mr. A. had nothing to do with this thankless Mission, it is dreadful to be so scorn’d, it is more dreadful to deserve it—
You tell Mr A in your last that I shall feel old when I see my Children on the contrary  my dear Madam I think I shall feel ten years younger. You are not aware of the change which sorrow and the extreme severity of this Climate produces my looking Glass is a faithful monitor, and my party colour’d hair tells a truth which all my vanity cannot lead me to doubt.
You will probably see Mrs Smith and her sweet babe this is another severe trial but in this World we know not what we must or can undergo. it is a subject I dare not dwell upon,
I will therefore conclude my letter by requesting you to present me most affectionately to the President, and all the members of the family, and to believe me ever your very / Dutiful and affectionate Daughter 
L. C. Adams